Title: 5th.
From: Adams, John Quincy
To: 


       All dined at Mr. Jefferson’s, with Marquis and Marquise de la Fayette, Count and Countess d’Ouradou, Chevalier de la Fayette another french gentleman, Mr. Short, who this morning arrived from St. Germains, Mr. Bowdoin from Virginia, Mr. Jarvis, &c. I there learnt that Mr. West and Dr. Ruston, were not gone for England: after dinner I went with Mr. Jarvis, to the Hôtel d’Orleans, Rue St. Anne, to see Mr. Randall, who dined at Dr. Franklin’s to day. I went to West’s lodgings, but he was out. Saw Dr. Ruston, who does not go, till next week. Mr. Jarvis, brought me out as far as the Barriere de la Conference, where I luckily found our Carriage which was just passing by.
       The weather has been exceeding fine, for a long time, but the drought is very great. All the Roads, are very inconveniently dusty, and daily Church processions are made to obtain Rain from Heaven. Grain, and Hay are extravagantly dear so that numbers of farmers, have been obliged to kill their Cattle, that they might not Starve to Death. Butter is 2 livres a pound, whereas, in the depth of winter, it is not commonly higher than 30 Sols, and in short if the present weather continues, I know not what will be the consequence the ensuing Fall and Winter.
      